Citation Nr: 0417306	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  02-12 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than January 26, 
2001, for the assignment of a total disability rating based 
on individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1971, and from September 1972 to July 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 decision that assigned a TDIU, 
effective January 26, 2001.  The veteran submitted a notice 
of disagreement (NOD) with the effective date in February 
2002.  The RO issued a statement of the case (SOC) in July 
2002, and the veteran submitted a substantive appeal in 
August 2002.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Following the assignment of a 70 percent evaluation for 
PTSD effective on October 14, 1998, the veteran underwent 
treatment for PTSD at a VA residential facility from 
November 3, 1999, to February 9, 2000. 

3.  A temporary total disability rating for PTSD was in 
effect from November 8, 1999, until March 1, 2000.

4.  A report of VA examination on February 16, 2000, 
indicates that the veteran was unable to secure or follow a 
substantially gainful occupation.

5.  The veteran filed a formal claim for TDIU benefits on 
January 26, 2001.   

6.  During the one-year period preceding January 26, 2001, 
and excluding those periods where a temporary total 
disability rating was in effect, there is no evidence that 
the veteran filed any formal or informal claim for TDIU 
benefits, and no evidence that the veteran was rendered 
unable to secure or follow a substantially gainful occupation 
due solely to service-connected disability. 


CONCLUSIONS OF LAW

1.  The effective date of a TDIU cannot be established during 
the period when a total schedular rating is in effect.  
VAOPGCPREC 6-99.

2.  The criteria for an effective date earlier than January 
26, 2001, for the award of TDIU benefits are not met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.157, 3.340, 3.341, 3.400, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through the July 2002 SOC, the RO notified the veteran and 
his representative of the legal criteria governing the claim, 
the evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claim for an 
earlier effective date for the award of a TDIU.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support the claim, 
and has been afforded ample opportunity to submit information 
and evidence.  

The Board also finds no violation of the notification 
provisions of 38 U.S.C.A. § 5103(b)(1), pertaining to VA 
requests for information and evidence, that would affect the 
outcome of the decision in this case.  While, admittedly, the 
RO did not provide specific notice as to which party will get 
which evidence (see, e.g., Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002)), such notice is, effectively, rendered 
unnecessary in this case.  As is explained below, and given 
the nature of the claim, all pertinent evidence is of record, 
and there is no indication of any outstanding pertinent 
evidence. 

No further action is needed to comply with the duty to assist 
the veteran.  The RO has obtained the veteran's treatment 
records and employment records pertinent to the claim on 
appeal.  Likewise, the veteran has been given opportunities 
to submit evidence to support his claim.  Moreover, the RO 
has made several attempts to obtain verification of the 
veteran's last date of employment, from both the veteran and 
his employer, to no avail.  Significantly, no outstanding 
sources of pertinent evidence, to include any additional 
treatment records or employment records have been identified, 
nor has either the veteran or his representative indicated 
that there is any outstanding pertinent evidence that has not 
been obtained.  

The Board points out that, in the recent Pelegrini case, the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002) requires that notice to a claimant, pursuant to the 
VCAA, be provided "at the time" that, or "immediately 
after," the Secretary receives a complete or substantially 
complete application for VA-administered benefits.  In that 
case, the Court determined that VA had failed to demonstrate 
that a lack of such a pre-adjudication notice was not 
prejudicial to the claimant.  See 38 U.S.C.A § 7261(b) (West 
2002) (providing that "[i]n making the determinations under 
[38 U.S.C.A. § 7261(a)], the Court shall take due account of 
the rule of prejudicial error.").  

In the current appeal, the Board notes that documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the rating action on appeal and well after a 
substantially complete application was received.  However, 
the Board finds that the lack of pre-adjudication notice in 
this case has not, in any way, prejudiced the veteran.  As 
indicated above, the RO issued the July 2002 SOC, explaining 
what was needed to substantiate the claim, within a few short 
months after the November 2001 rating decision on appeal; the 
veteran was thereafter afforded the opportunity to respond.  
Moreover, the case came to the Board in June 2004, well after 
the one-year period for response to any such notice (see 
38 U.S.C.A. § 5103(b)(1)). 

Under these circumstances, the Board finds that, to the 
extent that VA has failed to fulfill any duty to notify the 
veteran prior to the RO's initial adjudication of the claim, 
such error is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).  

In view of the all the foregoing, the Board concludes that 
the claim is ready for consideration, on the merits, and that 
the veteran is not prejudiced, in any way, by the Board's 
consideration of the claim at this juncture.

II.  Factual Background 

In an October 1998 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned the following:  A 50 percent rating under Diagnostic 
Code 9411, effective July 3, 1996; and assigned a 100 percent 
evaluation for the veteran's PTSD, based upon the need for 
hospitalization in excess of 21 days, from December 31, 1997, 
through January 31, 1998, and from February 2, 1998, through 
July 31, 1998, and then decreased the rating to 50 percent, 
effective August 1, 1998 (and also on February 1, 1998).

VA progress notes, dated in October 1998, indicate that the 
veteran met the full criteria for PTSD, and recommended 
enrollment in the PTSD clinic.
 
VA progress notes, dated in November 1998, describe the 
veteran's PTSD symptoms as chronic and severe.

The veteran was admitted to a VA residential facility for 
PTSD treatment from November 3, 1999, to February 9, 2000.  
VA progress notes at that time reflect that the veteran was 
not employed, and suggest that he would not be able to return 
to gainful employment; his PTSD symptoms included isolation, 
intrusive thoughts, anger, rage, stays away from people, 
nightmares, depression, poor sleeping patterns, and unable to 
sleep.  Records also reflect that the veteran had been sober 
for 21 months, and that he is HIV positive.

The veteran underwent a VA examination in February 2000.  He 
reported that, after his discharge from service in 1974, he 
first worked as a maintenance person for about a year, and 
then as a plumber's helper for over 20 years.  In 1995 or 
1996, he tested positive for HIV and questionable AIDS, and 
quit his job.  It was noted that, since then, he had not 
worked because of HIV status, weakness, and chronic pain.  In 
1997 or 1998, the veteran was diagnosed with PTSD.  The 
examiner noted that the veteran had attempted to go back to 
work for a plumbing company the prior year, but he could not 
handle it.  The veteran reported PTSD symptoms of the re-
experiencing type, avoidance type, and arousal type.  The 
Axis I diagnoses included PTSD; and heroin, cocaine and 
alcohol dependence, in remission since 1998.  A GAF (Global 
Assessment of Functioning) score of 45 was assigned, 
indicative of serious impairment in social and occupational 
functioning (e.g., no friends, unable to keep a job).  See 
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed.) (1994) (DSM-IV).

In a June 2000 rating decision, the RO increased the 
evaluation for PTSD from 50 percent to 70 percent, effective 
on October 14, 1998; assigned a 100 percent evaluation for 
the veteran's PTSD, based upon the need for hospitalization 
in excess of 21 days, effective from November 8, 1999, 
through February 29, 2000; and continued the 70 percent 
rating, effective from March 1, 2000.  [Parenthetically, the 
Board notes that records in the claims file show the date of 
the veteran's admission to the VA facility as being 
November 3, 1999 (not November 8, 1999).]

VA outpatient records show that the veteran participated in 
individual and group therapy sessions in 2000.

On January 26, 2001, the veteran submitted a claim for TDIU 
benefits.

Records received from the Social Security Administration in 
August 2001 indicate that the veteran had reported earnings 
of approximately $4,150 in 1999.

In a November 2001 rating decision, the RO assigned an 
effective date of January 26, 2001, for the award of TDIU 
benefits.

III.  Legal Analysis

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  If, however, it is factually ascertainable that an 
increase in disability had occurred within the one year 
immediately preceding the date of receipt of the claim, then 
the veteran can receive this earlier effective date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A claim for a TDIU, in essence, is a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).

Because the veteran did not file a timely appeal from the 
June 2000 RO rating decision that increased the evaluation 
for PTSD to 70 percent, effective on October 14, 1998, that 
decision is final.  Significantly, October 14, 1998, is the 
first date in which the veteran satisfies the threshold 
percentage requirements of 38 C.F.R. § 4.16(a) for assignment 
of TDIU benefits, where the schedular rating is less than 
total.  Under these circumstances, the Board is precluded 
from assigning an effective date earlier than October 14, 
1998.   See 38 C.F.R. § 3.400(o).  

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The provisions of this 
regulation apply only when such reports relate to examination 
or treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission. 

VA regulations also provide that a TDIU may be assigned where 
the schedular rating is less than total.  See 38 C.F.R. 
§ 4.16(a).  It follows that a TDIU is not an available 
benefit for a VA compensation beneficiary who has a total 
schedular rating.  Cf. VAOPGPREC 6-99.  A review of the 
evidence shows that the veteran was admitted to a VA 
residential program for PTSD treatment from November 3, 1999, 
to February 9, 2000.  The veteran submitted a formal claim 
for TDIU benefits within one year, on January 26, 2001.  
Because the veteran had a temporary total rating from 
November 3, 1999, until March 1, 2000, the effective date of 
a TDIU cannot be established during this period.  Hence, the 
Board finds that the veteran's residential treatment for PTSD 
from November 3, 1999, to February 9, 2000-during which a 
temporary total rating was in effect-may not be construed as 
an informal claim pursuant to 38 C.F.R. § 3.157.  In the 
absence of evidence of an informal claim, the date of 
January 26, 2001, when the actual claim for a TDIU (a claim 
specifying the benefit sought) was received, is accepted as 
the date of claim.  See 38 C.F.R. § 3.157(b)(1).

Thus, having determined that January 26, 2001, is the date of 
claim, the next question before the Board is when is it 
factually ascertainable from the evidence of record that the 
veteran was unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability.  See 38 C.F.R. § 3.400(o)(1).  
As indicated above, the Board is required to look at all 
communications in the claims file that may be interpreted as 
a claim, formal and informal, for increased benefits, and 
then, look to all other evidence of record to determine the 
"earliest date as of which," within the year prior to the 
claim, the increase in disability was ascertainable.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992); 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.155, 3.400(o)(2).  

Applying the law and regulations to the case at hand, the 
Board finds that there is no evidence of record during the 
one year prior to January 26, 2001, from which it is 
factually ascertainable that the veteran's service-connected 
PTSD rendered him unable to secure or follow a substantially 
gainful occupation.  The Board again notes that, although the 
VA residential treatment records for PTSD from November 3, 
1999, to February 9, 2000, suggest severe PTSD and include 
findings pertaining to the veteran's employability 
potential-i.e., not able to return to gainful employment, 
the effective date of a TDIU cannot be established during 
this period. See VAOPGPREC 6-99.

Likewise, the report of VA examination on February 16, 2000, 
does not clearly show that, in fact, an increase in 
disability had occurred.  The Board notes that, upon the 
veteran's completion of the PTSD residential program, he 
underwent a VA examination.  At that time the examiner noted 
the veteran's continuing need for VA outpatient treatment and 
medications.  The examiner noted the veteran's current 
symptomatology as including the re-experiencing type of daily 
memories of war, and of the avoidance-type and arousal-type 
symptoms.  The examiner assigned a GAF score of 45, 
indicative of being unable to keep a job (DSM-IV), and listed 
the veteran's Axis IV stressors as "Vietnam War memories."  
Here, the Board notes that, per the DSM-IV, a GAF score of 45 
does not establish total disability, but rather indicates 
serious impairment in occupational functioning.  Moreover, at 
the time of VA examination on February 16, 2000, a temporary 
total rating remained in effect.  Prior to that date, and 
prior to the veteran's admission to the PTSD residential 
program in November 1999, the evidence suggests that the 
veteran had worked some time during 1999, although the RO has 
not been able to ascertain the exact ending date of the 
veteran's last employment.

Accordingly, the Board concludes that the claim for an 
effective date earlier than January 26, 2001, for the 
assignment of a TDIU must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, because the medical 
evidence neither reflects an informal claim for benefits, nor 
supports or is in relative equipoise on the question of 
whether it is factually ascertainable that the veteran was 
unable to secure or follow a substantially gainful occupation 
within a year preceding January 26, 2001-the pivotal 
question underlying this claim-that doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An effective date earlier than January 26, 2001, for the 
award of a TDIU is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



